United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 5, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60219
                           Summary Calendar


MERAJ AHMED,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A79 005 664
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Meraj Ahmed seeks a petition for review of the Board of

Immigration Appeals’ (BIA) denial of his motion to reopen.          This

court reviews the denial of a motion to reopen for an abuse of

discretion and will not find such abuse of discretion unless the

denial is “capricious, racially invidious, utterly without

foundation in the evidence, or otherwise so aberrational that it

is arbitrary rather than the result of any perceptible rational

approach.”     Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993)

(internal quotation marks and citation omitted).    The BIA may

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60219
                                  -2-

deny a motion to reopen if the evidence submitted does not

establish a prima facie claim for relief.    INS v. Doherty, 502

U.S. 314, 323 (1992).

     Ahmed sought to reopen his removal proceedings on the

alternative grounds that he did not knowingly waive his right to

apply for withholding of removal and that changed circumstances

in his native country of Pakistan rendered him eligible for

withholding of removal.

     Ahmed does not challenge the BIA’s rejection of his claim

that he did not knowingly waive his right to apply for

withholding of removal.   Accordingly, this issue is abandoned.

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

Ahmed contends that a remand is required because the BIA’s order

denying the motion to reopen did not address his claim of changed

circumstances in Pakistan.    Our review of the record shows that

this argument is contradicted by the plain wording of the BIA’s

order.   We find that the BIA did not abuse its discretion in

denying the motion to reopen.    Moreover, Ahmed has failed to make

a prima facie showing that he is eligible for withholding of

removal.   Doherty, 502 U.S. at 323.

     PETITION FOR REVIEW DENIED.